Citation Nr: 0207514	
Decision Date: 07/10/02    Archive Date: 07/17/02	

DOCKET NO.  98-16 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than November 22, 
1996, for a total rating based on individual unemployability 
due to service-connected disability.

WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that granted a total disability 
rating based upon individual unemployability due to service-
connected disability, effective December 1, 1996.

In April 2000, the Board issued a decision granting an 
earlier effective date of November 22, 1996, for a total 
rating based on individual unemployability due to service-
connected disability.  By order dated in July 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
granted the Secretary's motion vacating and remanding the 
Board's decision that denied an effective date earlier than 
November 22, 1996, for a total rating based on individual 
unemployability due to service-connected disability.  A copy 
of the motion and a copy of the Court's order have been 
included in the veteran's claims file.


REMAND

The record reflects that the veteran filed a claim for 
service connection for post-traumatic stress disorder (PTSD) 
on November 3, 1993.  June and November 1994 RO decisions 
denied the veteran's claim for service connection for PTSD.  
An October 1996 Board decision granted the veteran's claim 
for service connection for PTSD and a November 1996 RO 
decision implemented the Board's grant of service connection, 
assigning an effective date of November 3, 1993, and an 
evaluation of 50 percent from that date.  

Communications were received from the veteran and his then 
representative in December 1996 and February 1997.  While the 
December 1996 communication indicates that it is a notice of 
disagreement, it refers to disagreement with a claim for a 
total disability rating based upon individual 
unemployability.  However, the communication received in 
February 1997 includes a signed statement by the veteran 
indicating that he was satisfied with the effective date, but 
not the evaluation percentage assigned.  This was the form 
that was sent to the veteran in connection with the November 
1996 RO decision assigning an effective date for service 
connection for PTSD of November 3, 1993, and an evaluation of 
50 percent from that date.  

Therefore, the communication received in February 1997 is 
clearly a notice of disagreement with the 50 percent 
evaluation assigned from November 3, 1993.  The record does 
not indicate that the veteran has been issued a statement of 
the case regarding the issue of entitlement to an increased 
initial evaluation for PTSD, evaluated as 50 percent 
disabling from November 3, 1993, to November 30, 1996, and as 
70 percent disabling from December 1, 1996.  Where there is a 
notice of disagreement, a remand, not referral, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

If the appeal of the issue of the initial evaluation assigned 
for PTSD results in the grant of an evaluation that meets the 
minimum schedular criteria of 38 C.F.R. § 4.16(a) (2001), or 
there is evidence of unemployability submitted in connection 
with the claim for an increased rating, raising a claim of a 
total disability rating based upon individual unemployability 
due to service-connected disability, then an earlier date for 
an informal claim for a total disability rating based on 
individual unemployability due to service-connected 
disability may be recognized.  See 38 U.S.C.A. §§ 5101(a), 
5110(a), (b)(2) (West 1991); 38 C.F.R. §§ 3.151(a), 3.157, 
3.400(o)(1)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Norris v. West, 12 Vet. App. 413 (1999).  Therefore, the 
issue of entitlement to an increased initial evaluation for 
PTSD is inextricably intertwined with the issue of 
entitlement to an effective date earlier than November 22, 
1996, for a total rating based on individual unemployability 
due to service-connected disability.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to an increased initial 
rating for PTSD which reflects 
appropriate consideration of the rating 
schedule in effect prior to and from 
November 7, 1996, and Fenderson v. West, 
12 Vet. App. 119 (1999).  All appropriate 
appellate procedures should then be 
followed.  The veteran is advised that he 
must complete his appeal of the issue of 
entitlement to an increased initial 
evaluation for PTSD, by filing a timely 
substantive appeal following the issuance 
of the statement of the case, in order to 
perfect his appeal with respect to this 
issue.

2.  The RO should then readjudicate the 
issue of entitlement to an effective date 
earlier than November 22, 1996, for a 
total rating based on individual 
unemployability due to service-connected 
disability.

3.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran, and his 
representative, if applicable, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and afforded the appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





